      Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 JANE DOE 1, et al,                               §
                                                  §
         Plaintiffs,                              §    Civil Action No. 6:16-CV-00173-RP-AWA
                                                  §
 v.                                               §    Consolidated with
                                                  §    6:17-CV-228-RP-AWA
 BAYLOR UNIVERSITY,                               §    6:17-CV-236-RP-AWA
                                                  §
         Defendant.                               §

                   BAYLOR UNIVERSITY’S OBJECTION REGARDING
                  MAGISTRATE JUDGE AUSTIN’S JUNE 11, 2020 ORDER

TO THE HONORABLE JUDGE PITMAN:

       Defendant Baylor University (“Baylor”) files this Objection to the Magistrate Judge Andrew

Austin’s June 11, 2020 Order (Dkt. 852) compelling non-party Phillip Stewart to produce privileged

documents.

                           I.      Procedural History and Background

       1.       Plaintiffs served Mr. Stewart with a subpoena duces tecum seeking documents in his

possession relevant to this lawsuit (the “Stewart Documents”).

       2.       Baylor asserted the attorney client and work product privileges over certain Stewart

Documents, including the assertion of privilege over documents that revealed Pepper Hamilton LLP’s

work product. The Plaintiffs disputed the applicability of the privilege.

       3.       On January 31, 2020, the Magistrate Judge held a hearing on Plaintiffs’ Motion to

Compel production of the Stewart Documents. Prior to the hearing, Baylor submitted 28 pages of

documents for in camera review to protect the attorney client and work product privileges. Dkt. 533-

1. At the hearing, the Magistrate Judge made an initial finding that of the 28 pages submitted, only

STEWART 0022, STEWART 0040 and STEWART 0093 contained privileged communications that




                                                   1
       Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 2 of 8



should be redacted. Dkt. 786. The Magistrate Judge further found that the remaining 25 pages of

Stewart Documents were not privileged and should be produced without redaction but allowed Baylor

to file supplemental briefing if it disagreed with those findings. Id.

        4.      Thereafter, Baylor filed supplemental briefing with the Magistrate Judge requesting

that six of the original 28 Stewart Documents be redacted to protect privileged communications or

work product; (i) three documents revealing Pepper Hamilton’s work product as reflected in its

presentation to the Board of Regents in May 2016 (STEWART 0049, 0053, 0089); (ii) one document

seeking legal advice from Baylor’s general counsel, Christopher Holmes, relating to Baylor’s settlement

with Art Briles and a request that the Board conduct an independent investigation of the Pepper

Hamilton investigation (STEWART 0022); and (iii) two duplicative documents also relating to the

request for an independent investigation from Baylor’s general counsel (STEWART 0040 and 0093).

The Magistrate Judge reviewed these documents in camera. Significantly, the Magistrate Judge had

already indicated at the hearing on the Stewart Documents that portions of the latter three documents

(STEWART 0022, 0040 and 0093) were protected by the attorney client privilege but did not make a

final determination as to the other three documents (STEWART 0049, 0053, 0089). Baylor has

produced all of the Stewart Documents with these very limited redactions.

        5.      Thereafter, Plaintiffs filed a motion to compel as to its requests for production

propounded to Baylor, arguing that Baylor waived work product protection for work performed by

Pepper Hamilton related to (i) an internal investigation conducted during the 2015-2016 school year

regarding Baylor’s general handling of sexual assault claims and (ii) Baylor’s post-investigation

implementation of Pepper Hamilton’s recommendation. Dkt. 795. On June 2, 2020 the Magistrate

Judge granted Plaintiffs’ motion to compel, finding that Baylor placed Pepper Hamilton’s work

product “at issue,” resulting in a broad subject matter waiver. Dkt. 845.




                                                    2
       Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 3 of 8



        6.     On June 11, 2020, the Magistrate Judge issued an order compelling Mr. Stewart to

produce unredacted versions of all remaining Stewart Documents in his possession, which would

include the documents the Magistrate Judge reviewed in camera for privilege as detailed above. See Dkt.

852 p. 2:

        In light of the Court’s intervening order that Baylor has waived work product
        protection for Pepper Hamilton’s May 2016 presentations to the Board of Regents
        (Dkt. 845), and its previous order that Baylor has waived attorney-client privilege of
        Pepper Hamilton’s communications to Baylor regarding the investigation (Dkt. 168),
        Baylor’s request to redact the materials is moot.

The Court’s deadline for production is June 19, 2020.

        7.     On June 16, 2020, Baylor filed objections to the Magistrate Judge’s June 2, 2020 order

(Dkt. 845), arguing that the Magistrate Judge’s order determining that Baylor waived the work product

privilege as to Pepper Hamilton’s investigation and implementation of reforms contains significant

factual and legal errors (the “Objection”). Dkt. 855.

        8.     The next day, on June 17, 2020, Mr. Stewart’s counsel filed a Motion to Stay the

Magistrate Judge’s order compelling the production of the privileged Stewart Documents based on

Baylor’s Objection. Dkt. 856.

        9.     Baylor files this objection to the Magistrate Judge’s Order compelling Mr. Stewart to

produce privileged documents.

                                  II.     Grounds for Objection

        10.    First, three of the privileged Stewart Documents that the Magistrate Judge reviewed in

camera (STEWART 0022, 0040 and 0093) do not reflect Pepper Hamilton’s work product, but instead

seek legal advice from Baylor’s general counsel, Christopher Holmes, relating to Baylor’s settlement

with Art Briles and Mr. Stewart’s request for an independent investigation of the Pepper Hamilton

investigation. Baylor understood from the Magistrate Judge’s instructions at the hearing on the

Stewart Documents that Baylor would be permitted to redact these documents prior to production.



                                                  3
      Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 4 of 8



Indeed, the Magistrate Judge’s June 11, 2020 order compelling production of the Stewart Documents

expressly recognizes that he made an initial determination at the hearing that these documents contain

privileged communications. Dkt. 852. Yet, the Magistrate Judge’s order compelling Mr. Stewart to

produce all remaining Stewart Documents without redactions—solely based on the Court’s

intervening order that Baylor waived the work product protection for Pepper Hamilton’s May 2016

presentations to the Board of Regents—appears to include these documents as well. Thus, Baylor

objects to the production of these documents without redactions, as they are protected by a distinct

privilege from Pepper Hamilton’s work product and cover distinct topics—the attorney client

privilege between Baylor regents and Baylor’s Office of General Counsel regarding an employment

dispute and whether to conduct an independent review of the underlying Pepper Hamilton

investigation. Plaintiffs have not argued, nor has the Court found, that Baylor waived its privilege

with Baylor’s Office of General Counsel regarding any topic. Therefore, the privileged nature of these

documents is not affected by the Magistrate Judge’s intervening order on waiver of Pepper Hamilton’s

work product, and it was in error for the Magistrate Judge to order their production on that basis.

       11.     Second, for the reasons detailed in Baylor’s Objection and incorporated herein (see

Dkt. 855), the Magistrate Judge’s order compelling the production of Pepper Hamilton documents

protected by the work product privilege contains significant factual and legal errors warranting this

Court’s reversal of the Order, including the following:

       •       Finding waiver related to an investigation Pepper Hamilton conducted regarding
               Baylor’s institutional response to past sexual assault complaints by repeatedly—and
               mistakenly—assuming Baylor will rely on this investigation as a part of its defense,
               despite the fact that Baylor has affirmatively disclaimed any intent of doing so;

       •       incorrectly asserting that Baylor intends and needs to rely on the “advice of counsel”
               regarding its policy reforms to defend itself at trial;

       •       misapplying circuit law on waiver and ordering a broad subject matter waiver that is
               based in part on the misstatement of facts in the record;




                                                  4
      Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 5 of 8




       •       failing to examine the essential elements of Plaintiffs’ claims, leading to the erroneous
               conclusion that work product is necessary for Baylor to defend itself; and

       •       disregarding Rule 15’s liberal pleading standard and denying Baylor leave to amend its
               answer in Jane Doe 11, despite the absence of prejudice to Plaintiffs.

       12.     For the reasons set forth in Baylor’s Objection, Baylor also objects to the Magistrate

Judge’s order compelling the production of the portions of the Stewart Documents revealing Pepper

Hamilton’s work product as reflected in its presentation to the Board of Regents in May 2016

(STEWART 0049, 0053, 0089).

       13.     Additionally, if the Magistrate Judge does not grant Mr. Stewart’s Motion to Stay the

production of the Stewart Documents pending a ruling on Baylor’s Objection, and Mr. Stewart is

forced to produce the privileged documents to Plaintiffs, Baylor reserves the right to claw back the

privileged Stewart Documents until such time as Baylor’s objections to the production of the Pepper

Hamilton work product are finally resolved and dependent upon the Court’s ruling on Baylor’s

Objection.

       14.     Likewise, if the Court decides based on this Objection that it was in error for the

Magistrate Judge to order the production of the three Stewart Documents protected by the attorney

client privilege (STEWART 0022, 0040 and 0093), Baylor reserves the right to claw back these

documents from Plaintiffs as well.

       15.     Finally, Baylor requests that such documents be treated as Confidential and not

disclosed to third parties until such time as its objections to the production of Pepper Hamilton’s

work product and the Magistrate Judge’s Order as to the Stewart Documents are finally resolved.




                                                  5
      Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 6 of 8



                                          III.      Prayer

       16.     Therefore, for the reasons stated in this objection and Baylor’s June 16, 2020

Objection (Dkt. 855), Baylor requests that this Court reverse the Magistrate Judge’s June 11, 2020

order compelling non-party Phillip Stewart to produce privileged documents, or alternatively, as

requested by Mr. Stewart, order that the Magistrate Judge’s order compelling the production of

privileged documents is stayed pending this Court’s ruling on Baylor’s Objection to the production of

Pepper Hamilton’s work product and its objections to this Order.

                                                 Respectfully submitted,
                                                 WEISBART SPRINGER HAYES LLP

                                                 BY: /s/ Julie A. Springer
                                                    Julie A. Springer
                                                    State Bar of Texas No. 18966770
                                                    jspringer@wshllp.com
                                                    Sara E. Janes
                                                    State Bar of Texas No. 24056551
                                                    sjanes@wshllp.com
                                                    Geoff Weisbart
                                                    State Bar of Texas No. 21102645
                                                    gweisbart@wshllp.com
                                                    Mia A. Storm
                                                    State Bar of Texas No. 24078121
                                                    mstorm@wshllp.com
                                                    212 Lavaca Street, Suite 200
                                                    Austin, Texas 78701
                                                    (512) 652-5780
                                                    (512) 682-2074 (facsimile)




                                                    6
Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 7 of 8



                             THOMPSON & HORTON LLP
                             Lisa A. Brown
                             State Bar of Texas No. 03151470
                             lbrown@thompsonhorton.com
                             Ryan H. Newman
                             State Bar of Texas No. 24059944
                             rnewman@thompsonhorton.com
                             Phoenix Tower, Suite 2000
                             3200 Southwest Freeway
                             Houston, Texas 77027-7554
                             (713) 554-6741 (telephone)
                             (713) 583-7934 (fax)
                             Holly G. McIntush
                             State Bar of Texas No. 24065721
                             hmcintush@thompsonhorton.com
                             8300 N. MoPac Expressway, Suite 220
                             Austin, TX 78759
                             (512) 615-2350 (telephone)
                             (512) 682-8860 (facsimile )

                             COUNSEL FOR DEFENDANT
                             BAYLOR UNIVERSITY




                                7
      Case 6:16-cv-00173-RP-AWA Document 859 Filed 06/19/20 Page 8 of 8



                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing motion was served upon

Plaintiffs’ counsel of record on June 19, 2020, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)                 Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                                   Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                    Via ECF: jimdunnam@dunnamlaw.com
       Ms. Andrea Mehta                                 Via ECF: andreamehta@dunnamlaw.com
       Ms. Eleeza Johnson                               Via ECF: eleezajohnson@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710

       Ms. Laura Benitez Geisler                                 Via ECF: lgeisler@textrial.com
       Mr. Sean J. McCaffity                                   Via ECF: smccaffity@textrial.com
       Jody L. Rodenberg                                       Via ECF: jrodenberg@textrial.com
       Alexandria Risinger                                      Via ECF: arisinger@textrial.com
       George (Tex) Quesada                                     Via ECF: quesada@textrial.com
       SOMMERMAN, MCCAFFITY,
        QUESADA & GEISLER, LLP
       3811 Turtle Creek Boulevard, Suite 1400
       Dallas, Texas 75219-4461


                                                     /s/ Julie A. Springer
                                                     Julie A. Springer




                                                 8
